Citation Nr: 1718093	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and M.N.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran and M.N. testified at a videoconference hearing before a Veterans Law Judge (VLJ) in November 2014.  The VLJ who held the hearing has since retired.  The Veteran waived an additional hearing before a different VLJ in a February 2017 letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal in February 2015 for additional development.  The Veteran contends that service connection is warranted for a back disability because it began in service.  Specifically, in the November 2014 Board hearing, the Veteran's in-service injuries were noted to include a January 1967 complaint of an injury to his spine; an August 1967 fall off of an ATV track, and an April 1969 incident where he fell backwards on his left leg.  

The record reflects that the Veteran was scheduled for a VA examination in relation to his claim in October 2015 and he failed to report.  The Veteran's representative provided a statement in November 2016 that the Veteran was not notified of the October 2015 VA examination.  Indeed, it is unclear whether the Veteran was properly notified of the examination. 

Thus, the Board finds that the Veteran has provided good cause for his failure to appear, and the VA examination should be rescheduled.  The Veteran's failure to report to the scheduled examination, without good cause, will result in the claim being considered on the basis of the evidence of record.  See 38 C.F.R. § 3.655 (2016).  

In the February 2015 remand, the Board also directed VA to attempt to obtain records from Fort Sill regarding in-service treatment for a lumbar spine injury or disease, as well as Social Security (SSA) records, VA treatment records, and private treatment records.  This development has been accomplished with respect to records from SSA and VA, and attempts to obtain additional service records; however, the Veteran should be requested to provide authorization for release of his private medical records, including any from Dr. Pierce dating from October 2008.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2.  Request that the Veteran provide or identify any outstanding medical records including any from Dr. Pierce dating from October 2008.

3.  The Veteran should be afforded an examination to determine the nature and etiology of his claimed back disability.  

Based on the examination results and the review of the electronic claims file, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's claimed back disability is etiologically related to his active service.  

The rationale for each opinion expressed must also be provided.  The examiner must elicit a full history of the claimed disability from the Veteran.  The examiner's attention is directed to service treatment records dated in January 1967 (references the spine) and April 1969 (Veteran fell backward).

4.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



